Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  162121(15)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  In re CERTIFIED QUESTIONS FROM THE                                                                     Elizabeth M. Welch,
                                                                                                                       Justices
  UNITED STATES DISTRICT COURT,
  EASTERN DISTRICT OF MICHIGAN,
  SOUTHERN DIVISION
  ________________________________________

  AFT MICHIGAN,
            Plaintiff,                                                SC: 162121
  v                                                                   USDC-ED: 4:17-cv-13292

  PROJECT VERITAS, et al.,
            Defendants,
  and

  MICHIGAN ATTORNEY GENERAL,
             Intervening Defendant.
  ______________________________________/

          On order of the Chief Justice, the joint motion of the Michigan Chapter of American
  Academy of Matrimonial Lawyers and the Family Law Section of the State Bar of
  Michigan to file a brief amicus curiae is GRANTED. The amicus brief will be accepted
  for filing if submitted on or before March 3, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 12, 2021

                                                                                Clerk